     Case 2:19-cv-00420 Document 1 Filed 05/30/19 Page 1 of 7 PageID #: 9



                 T'NITED STATES DISTRICT COI'RT FOR TEE
                  SOUTHERN DISTRICT OF YIEST VIRGINIA
                                    CHARLESTON



UNITED STATES OF Alt{ERf CA,

                        Plaintiff    ,



                                           CIVIL   ACTION NO. 2:19-cv-00420


REAI, PROPERTY SITUATED AT
1OO5 WILKIE DRIVE, CEARLESTON,
KAIiIAWIIA COI'NTY, I{EST VIRGINIA,
together with aII ioprovenents
thereon and appurtenances tbereto,
                       Defendant     .




                   VERIFIED COMPI,AINT OF FOREEITI'RE

      Comes   now, the United States of America ("Pfaintiff"),          by and
through its attorneys, Michael B. Stuart, United States Attorney
for the Southern District           of West Virgi-nia, and Christopher        R.

Arthur, Assistant United States Attorney for the Southern District
of West Virginia, and respectfully brings this Verified Complaint
and alleges as follows in accordance wj-th Rufe G of the
Supplementaf Rules for Admiral-ty or Maritime C.Iaims and Asset
Forfeiture Actions:
      Case 2:19-cv-00420 Document 1 Filed 05/30/19 Page 2 of 7 PageID #: 10



                                 NATURE OF THE ACTTON

       1.          Thls is a clvif action in rem brought on behalf of the
United States of America, pursuant to 18 U.S.C. S 983(a), to
enforce the provisions of 21 U.S.C. S 881(a) (7), for the forfeiture
of defendant real property, constituting proceeds of, or which                was

used or intended to be used i-n any manner or part to commit or to
facilitate           the commission of one or more viol-ations of the
Controlled Substances Act, 2l U.S.C. SS 801- et seq.
          TEE DEEENDAIII NS Rru END POIINTIAI INTtsRESIED PARTIES

       2.          The defendant real property is situated at 1006 Wilkie
Drive, Charfeston,             Kanawha County, West   Virginia, together with
all improvements thereon and appurtenances thereto, and being               more

particularly described in that certain deed recorded in the Office
of the Clerk of the County Commission for                 Kanawha County, West

Virginia, in          Deed Book 2910   at 3'12 (hereinafter "real property").
       3.          The defendant   real property is not in the custody of the
United States or any of its agents.
                                WRISDICTION A}ID VENI'E

       4.          Plaintiff   brings this action in rem in its   own   right to
forfeit        and condemn the defendant property.             This Court     has

jurisdiction over an action            commenced   by the United States under
28 U.S.C. S 1345, and over an action for forfeiture under 28 U.S.C.
S   1355 (a)   .




                                           2
    Case 2:19-cv-00420 Document 1 Filed 05/30/19 Page 3 of 7 PageID #: 11




      5.    Venue is proper in this district            pursuant to 28 U.S.C
S 1355(b) (1), because the acts or omission giving rise to the
forfeiture occurred in this district.
      6.     Upon the filing          of this    verified     complalnt, the
plaintiff    .requests that the Cl-erk of this Court issue an arrest
warrant in    rem   pursuant to Suppl-ementaf Rule G(3) (b) (i), for the
arrest of defendant property.
                             BJASIS r.OR EORE E ITURE

      1.     During 201-1 and 201,8, Everick Newborn, also known            as

"Smacks" (hereinafter "Smacks"), or Rachel Newborn (hereinafter
"Newborn") paid a contractor in excess of $300,000.00 in cash
payments to build and remodel the house focated at 1006 Wj-l-kie
Drive, Charleston, West Virginia 25314, Agents interviewed the
contractor who confirmed receipt of the palments during that time
period, and provided involces, receipts, and other records for
approximately $146,469.00 in cash palments.
      8.     Smack   or   Newborn   often paid the contractors in lump sums
of cash in excess of $10,000.00, Eor example, on Eebruary 3,            2011 ,

records indicate a palment of $L2,800.00 to the contractor,
      9.     Other records reffect            Smacks or       Newborn spent
approximater-y $11,2,236.27 during 2017 and 2018 on items in addition
to the palments      made   to the contractor without having any sources
of legitimate income to support those expenditures.


                                         3
   Case 2:19-cv-00420 Document 1 Filed 05/30/19 Page 4 of 7 PageID #: 12




     10. Records further reflect          Smacks   or   Newborn made deposlts

in amounts that would be consistent with an individual deriVing
income from i11ega1 drug trafficking.           For example, the deposits
typically are in increments of $500.00 to $1,000.00. The deposits
al-so are not made on days consistent with receiving a paycheck
from any gainful emplolrment. For example, Smacks or                  Newborn

deposited on Eebruary 12, 201,8 $600.00, $600.00, and $200.00              (3

separate deposits); on March 9, 2018 deposited $600.00, $600.00,
and $200.00 (3 separate deposits)i and on April 11, 2018 deposited

$500.00 at three different times.
     11. Records further refl-ect         J-arge gaps where no income being

deposited. Eor example,     Smacks   or   Newborn had     only one deposit of
5300.00 from February 13, 2018 through March 8, 2018; and had no
deposits from May 4, 2018 through June 7, 2018.                    Smacks or

Newborn's sporadic history of having large gaps without any
deposits support someone who exclusively derives his income from
iIlegal activities.
     12- Agents further have documented controlled buys                 where

Smacks   sold i11ega1 drugs to a confidentiaf informant. The amounts
of the drug buys are consistent with the amounts typically being
deposited.




                                     4
       Case 2:19-cv-00420 Document 1 Filed 05/30/19 Page 5 of 7 PageID #: 13




        13. Newborn purchased money orders in                  the amount of
$1,000.00 in excess of sixty (60) times to make certain monthly
instalfment payments. The use of             money orders   are consistent with
individuafs who derive the income from illegal activities.
        14. Upon information and belief, ne.ither           Smacks   nor   Newborn

have been gainfuJ-1y employed at l-east during the fast five (5)
years   .


        15.     Upon   information and belief, neither Smacks nor          Newborn

have other sources of j-ncome, except selling illegal                substances

like    methamphetamine.

        16. Upon information and belief,            Smacks had been        selling
methamphet.amine        for a number of years.
        7'l   . Eor the foregoing .reasons, the defendant property is
forfeitable        to    the United States, pursuant to              2l     U. S. C.

S 881(a) (6), because it constitutes proceeds of the illegal                  sale
of controlled substances, specifically methamphetamine, a Schedul-e
II contro.Iled substance.




                                         5
    Case 2:19-cv-00420 Document 1 Filed 05/30/19 Page 6 of 7 PageID #: 14




     WHEREEORE,   the United States prays that process of warrant in
rem issue   for the arrest of the defendant property; that due notice
be given to all parties to appear and show cause why the forfeiture
should not be decreed,' that judgment be entered declaring the
defendant property be forfeited            to the United States for
disposition according to l-awi and that the United States be granted
such other relief as this Court may deem just and proper, together
with the costs and di-sbursements of this acti-on.
                                   Respectful-l-y submitted,

                                   MICHAEL   B.   STUART
                                   United States Attorney

                             By: /s/Christopher R. Arthur (A
                                 CHRISTOPHER R. ARTHUR
                                 Ass j-stant United States Attorney
                                 WV State Bar No. 9192
                                 300 Virginia Street, East
                                   Room 4000
                                   Charleston, WV 25301
                                   Telephone: 304-345-22OO
                                   E-mai1: chris. arthurOusdoj . gov




                                      6
    Case 2:19-cv-00420 Document 1 Filed 05/30/19 Page 7 of 7 PageID #: 15



                                                  \,.ERI EI CATION

STATE OE WEST VIRGINIA
COUNT OE KANAViHA, TO WIT:

     I,    Jonathan Vernon, an agent with the Drug Enforcement
Administration declare under penalty of perjury as provided by                                28

U.S.C. S 1746, the foJ-J,owing:
     That the foregoing Complaint fo.r Eorfe.iture in rem is based
upon reports and information                           I personally have prepared or gathered
and which have been provided to me by various Law enforcement
personnel, and that everything contained therein is true                                     and

correct to the best of                  my knowledge and             belief, except where stated
to be upon information and belief, in which case I bel-ieve it to
be true.
     Executed on /l
                                   {\                  2079.


                                                               JO     HAN VERNON

     Taken, subscribed and sworn to before me this                                  &^,       of
May, 20L9.

                                                               Notary   Pu   1C




     My conunission expires on


                 pIARY PIJf,S OfFEIAISEA

               PAilAT$'EHUDSOI{
                  $abdYU€.lWftl
             $, Arntsdt ErDi6 fiY !f , M
             & srJlrIII ORJIE   scofi oeor, $r/ 2550
                           Case 2:19-cv-00420 Document 1-1 Filed 05/30/19 Page 1 of 1 PageID #: 8
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
          United States of America                                                                             Real Property at 1006 Wilkie Drive, Charleston, WV

    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant              Kanawha
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)




II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF        DEF                                          PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1        ’ 1      Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)               ’ 490 Cable/Sat TV
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)           ’ 850 Securities/Commodities/
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))               Exchange
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 890 Other Statutory Actions
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))               ’ 891 Agricultural Acts
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                             ’ 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     ’ 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 896 Arbitration
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)             ’ 899 Administrative Procedure
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party                  Act/Review or Appeal of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                       ’ 950 Constitutionality of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           18 U.S.C. 983(a)
VI. CAUSE OF ACTION Brief description of cause:
                                           Forfeiture or real property purchased with drug proceeds
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER 2:19-cr-00145
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
05/30/2019                                                              /s/ Christopher R. Arthur
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE

                 Print                               Save As...                                                                                                                  Reset
